                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

 BOBBIE THOMPSON                                  *    CIVIL ACTION NO. 19-0485


 vs.                                              *    JUDGE TERRY A. DOUGHTY


 CYPRESS GROVE BEHAVIORAL                         *    MAG. JUDGE KAREN L. HAYES
 HEALTHCARE A/K/A MERIDIAN
 BEHAVIORAL HEALTH SYSTEMS
 F/K/A LIBERTY HEALTHCARE, ET
 AL.

                            REPORT AND RECOMMENDATION

       Before the undersigned Magistrate Judge, on reference from the District Court, is a

motion to dismiss pursuant to Rule 12(b)(6) filed by Defendant Corey Norris. [doc. # 8]. For

reasons explained below, it is recommended that the motion be GRANTED.

                                           Background

       On April 16, 2019, Plaintiff Bobbie Thompson filed the above-captioned lawsuit against

her former employer, Cypress Grove Behavioral Healthcare a/k/a Meridian Behavioral Health

Systems f/k/a Liberty Healthcare (“Meridian”), and her co-employee and supervisor, Corey

Norris (collectively, “Defendants”). [doc. # 1]. She alleges that Defendants subjected her “to a

hostile work environment due to sexual harassment committed by” Norris, and Meridian “failed

to take reasonable action or remedial measures upon notice” of the harassment, in violation of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and Louisiana law. (Id. ¶ 3).

       On May 28, 2019, Norris filed the instant motion to dismiss the claims asserted against

him by Thompson. [doc. # 8]. Norris contends that neither Title VII nor Louisiana law permits

Thompson to recover against Norris, an individual employee of Meridian. [doc. # 8-1 at 1].
        On June 14, 2019, Thompson filed a motion for leave of court to file an Amended

Complaint, [doc. # 10], which the Court granted, [doc. # 12]. The Amended Complaint adds

causes of action against Norris under the Fair Labor Standards Act (“FLSA”) and for “battery

and assault, sexual battery, sexual assault, and intentional infliction of emotional distress” under

Louisiana law. [doc. # 13 ¶¶ 3(a), 47(a)]. That same day, she filed an opposition to the motion to

dismiss, agreeing that Norris “may not be held individually liable in a supervisory capacity under

Title VII.” [doc. # 11 at 1]. However, she claims Norris can be held liable (1) under the FLSA

because the FLSA allows suits against both employers and supervisors; and (2) for battery and

assault, sexual battery, sexual assault, and intentional infliction of emotional distress because

Louisiana law provides remedies for these claims. (Id. at 5).

        In light of the amendment, the Court extended the deadline for Norris to reply to

Plaintiff’s opposition until June 28, 2019, so that Norris could address the allegations contained

in the Amended Complaint. [doc. # 14]. Norris did not file a reply.

                                          Standard of Law

        Federal Rule of Civil Procedure 12(b)(6) sanctions dismissal when a plaintiff fails “to

state a claim upon which relief can be granted.” A pleading states a claim for relief when, inter

alia, it contains “a short and plain statement . . . showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2).

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

facially plausible when it contains sufficient “factual content that allows the court to draw the


                                                   2
reasonable inference that the defendant is liable for the misconduct alleged.” Id. Plausibility

requires more than just the “sheer possibility” that a defendant acted unlawfully, id.; it calls for

enough facts “to raise a reasonable expectation that discovery will reveal evidence” to support

the elements of the claim. Twombly, 550 U.S. at 556. Mere “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action” do not suffice. Id. at 555.

       In deciding a Rule 12(b)(6) motion to dismiss, a court must accept as true all factual

allegations contained in the complaint, although the same presumption does not extend to legal

conclusions. Iqbal, 556 U.S. at 678. A court may permit a well-pleaded complaint to proceed

even when “actual proof of those facts is improbable” or recovery is unlikely. Twombly, 550

U.S. at 556. But a court will dismiss a complaint “where the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct.” Iqbal, 556 U.S. at 679.

                                             Discussion

I.     Title VII

       “[R]elief under Title VII is available only against an employer, not an individual

supervisor or fellow employee.” Foley v. Univ. of Houston Sys., 355 F.3d 333, 340 n.8 (5th Cir.

2003); see 42 U.S.C. § 2000e(b) (definition of “employer”). As Norris notes, and Thompson

agrees, Norris was not Thompson’s employer, but rather her co-employee who also worked in a

supervisory capacity. [doc. # 8-1 at 3; doc. # 1 ¶ 16; see doc. # 11 at 1]. Thus, Thompson does

not have a cause of action against Norris under Title VII, and this claim should be DISMISSED.

II.    State Law Claim




                                                  3
       Thompson asserts a state law claim for negligent and wrongful hiring, retention, and

supervision due to Norris’ alleged actions. [doc. # 1 ¶¶ 38–47]. However, she does not specify

whether this claim is asserted against one or both defendants.

       Louisiana law recognizes the tort of negligent hiring, which encompasses the hiring,

training, and retention of employees. Roberts v. Benoit, 605 So. 2d 1032, 1037 n.6, 1044 (La.

1991) (citing La. Civ. Code. art. 2315). A cause of action for negligent hiring is one against the

employer, not the employee. See id. at 1044 (noting that an employer has a duty to exercise

reasonable care in hiring, retaining, and training employees (emphasis added)); Brown v. City of

Alexandria, No. CV 17-0798, 2019 WL 1119578, at *4 (W.D. La. Mar. 8, 2019) (recognizing

that “employers have a duty to exercise reasonable care in hiring, retaining, and supervising

employees” (emphasis added) (citations omitted)). Because Norris is not an employer, this claim

against him should be DISMISSED.

                                            Conclusion 1

       For the foregoing reasons,

       IT IS RECOMMENDED that Defendant Norris’ motion to dismiss [doc. # 8] be

GRANTED and Plaintiff’s Title VII and negligent and wrongful hiring, retention, and

supervision claims against Defendant Norris be DISMISSED WITH PREDJUCE.

       Under the provisions of 28 U.S.C. § 636(b)(1)(C) and FRCP Rule 72(b), the parties have

fourteen (14) days from service of this Report and Recommendation to file specific written




       1
         Because Norris does not move to dismiss Thompson’s FLSA or battery and assault,
sexual battery, sexual assault, and intentional infliction of emotion distress claims, [see doc. #
13], the Court need not address them.
                                                  4
objections with the Clerk of Court. A party may respond to another party’s objections within

fourteen (14) days after being served with a copy. A courtesy copy of any objection or

response or request for extension of time shall be furnished to the District Judge at the time of

filing. Timely objections will be considered by the District Judge before making a final ruling.

       Failure to file written objections to the proposed findings, conclusions, and

recommendations contained in this Report and Recommendation within fourteen (14) days from

the date of its service, shall bar an aggrieved party, except on grounds of plain error, from

attacking on appeal the unobjected-to factual findings and legal conclusions accepted by the

District Judge.

       In Chambers, at Monroe, Louisiana, this 3rd day of July 2019.



                                                      __________________________________
                                                      KAREN L. HAYES
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 5
